880 F.2d 414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.WHEELER GROUP, INC., Defendant-Appellee.
Nos. 89-3093, 89-3094.
United States Court of Appeals, Sixth Circuit.
July 31, 1989.

1
Before KENNEDY and KRUPANSKY, Circuit Judges, and WENDELL A. MILES, Senior District Judge.*

ORDER

2
The defendant moves to dismiss and the plaintiff moves for attorney's fees in these appeals from the district court's orders denying a motion to vacate judgment and a motion for attorney's fees in this employment discrimination case.  42 U.S.C. Sec. 2000(e) et seq.  The plaintiff also moves to certify questions to the Supreme Court under 28 U.S.C. Sec. 1254(3).  The appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
May is a prolific litigant who resides in Cincinnati, Ohio.  The defendant is a telemarketing company also located in Cincinnati.  May's initial complaint alleged that the defendant discriminated against May in hiring on the basis of his religion.  The district court dismissed the case.  This court affirmed the dismissal on appeal.


4
May then filed a Fed.R.Civ.P. 60(b) motion and a motion for attorney's fees.  The district court denied both motions, and May appealed from both orders.


5
The defendant moves to dismiss the appeals because they are taken from nonappealable orders.  This motion is not well-taken because both orders are final.  The denial of a Rule 60(b) motion is appealable in and of itself.    Peake v. First Nat'l Bank, 717 F.2d 1016, 1020 (6th Cir.1983).  The denial of a post-judgment motion, such as the motion for attorney's fees, is final where, as here, the order completely disposes of the issue.    Motorola, Inc. v. Computer Displays Int'l, Inc., 739 F.2d 1149, 1154 (7th Cir.1984).  Therefore, the motion to dismiss will be denied.


6
Turning to the merits of the appeals, we will affirm the orders of the district court.  The standard of review of the denial of a Rule 60(b) motion is abuse of discretion.    Peake, 717 F.2d at 1020.  The appeal does not bring up the underlying judgment for review.  717 F.2d at 1020.  We conclude that the district court did not abuse its discretion when it denied the motion.  Concerning the motion for attorney's fees, the rule in this circuit is that pro se litigants cannot recover attorney's fees.    Wright v. Crowell, 674 F.2d 521, 522 (6th Cir.1982).  Therefore, both appeals lack merit.  May's motion to certify questions also lacks merit.


7
The motions to dismiss the appeals, for attorney's fees, and to certify questions are denied.  The orders of the district court are affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.  We take judicial notice of the fact that May files numerous post-decision motions.  Such motions would serve no useful purpose in this case.  The clerk's office is ordered to refuse any further filings in these cases and to issue the mandate immediately.  Fed.R.App.P. 2.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation